PER CURIAM
The state filed a petition for reconsideration of our prior decision in this case, State v. Smith, 282 Or App 208, 384 P3d 175 (2016), seeking to file supplemental briefing that it filed in a related case, State v. Sholedice, 283 Or App 346, 386 P3d 701 (2017). After the state filed its petition, we issued our decision in Sholedice. In light of that decision, we allow reconsideration, deny the request for supplemental briefing, withdraw our prior decision, and reverse and remand pursuant to State v. Barnthouse, 271 Or App 312, 350 P3d 536 (2015), aff'd on other grounds, 360 Or 403, 380 P3d 952 (2016) (holding that, for purposes of Article I, section 9, of the Oregon Constitution, law enforcement illegally seized a package by removing it from the stream of mail and submitting it to a dog sniff).
Reconsideration allowed; former opinion withdrawn; reversed and remanded.